J-S34026-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ALTON D. BROWN                      :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: ALTON D. BROWN                  :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 302 WDA 2022

                Appeal from the Order Entered February 9, 2022
                In the Court of Common Pleas of Fayette County
                    Civil Division at CP-26-MD-0000471-2021


BEFORE:       DUBOW, J., MURRAY, J., and PELLEGRINI, J.*

MEMORANDUM BY MURRAY, J.:                            FILED: OCTOBER 26, 2022

        Alton D. Brown (Appellant) appeals pro se from the order dismissing his

“Petition for Review of Denial (Deemed) of Private Criminal Complaint”

(Petition).    Consistent with the Pennsylvania Supreme Court’s decision in

Brown v. Levy, 73 A.3d 514, 515 (Pa. 2013), we affirm.

        Nearly a decade ago, the Supreme Court observed that Appellant is

“serving 108 to 216 years’ imprisonment[, and] is a frequent flier of frivolous

litigation in the Commonwealth and federal courts.” Id.

        More recently, the trial court explained:

        On December 2, 2021, [Appellant] filed his Petition for Review. In
        the Petition, he requested review of a private criminal complaint
        he had submitted to the Fayette County District Attorney on
        December 19, 2017, pursuant to Pa.R.Crim.P. 506. On February

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S34026-22


      9, 2022, this [c]ourt issued an Order dismissing Appellant’s
      Petition as frivolous pursuant to 42 Pa.C.S.A. § 6602(e)(2).

Statement in Lieu of Opinion, 4/8/22, at 1 (footnote omitted).

      The trial court further observed:

      [Appellant’s] complaint listed eleven (11) crimes, including:
      Corrupt Organization - 18 Pa.C.S.A. § 911, which Appellant alleges
      was committed because “unlike other public law enforcement
      agencies and public officials/employees, corrupted gangs,
      organizations, and other groups operating within the Pa. D.O.C.,
      especially white supremacist groups, has [sic] been allowed to
      racially profile, abuse, and harass Africans for years, without being
      subjected to any consequences”; and Trafficking in Individuals -
      18 Pa.C.S.A. § 3011, which Appellant alleges was committed
      because he “has been transferred to three (3) different institutions
      where he has been exploited by the homosexual elements of the
      Pa. D.O.C. for sexual gratification purposes, especially the
      repeated subjecting [of] him to unlawful cavity body searches
      under the security pretext,” Private Criminal Complaint at ¶ 12.

Id. at 2 n.4.

      The trial court dismissed Appellant’s Petition “as frivolous, pursuant to

42 Pa.C.S.A. § 6602(e)(2).” Order, 2/9/22, at 2. Rule 6602 concerns prisoner

filing fees, and the subsection relied upon by the trial court states:

      (e) Dismissal of litigation.—Notwithstanding any filing fee
      which has been paid, the court shall dismiss prison conditions
      litigation at any time, including prior to service on the defendant,
      if the court determines …

        (2) The prison conditions litigation is frivolous or malicious or
        fails to state a claim upon which relief may be granted or the
        defendant is entitled to assert a valid affirmative defense,
        including immunity, which, if asserted, would preclude the
        relief.

42 Pa.C.S.A. § 6602(e)(2) (emphasis added).




                                      -2-
J-S34026-22


        Appellant timely filed a notice of appeal and statement of matters

complained of on appeal pursuant to Pa.R.A.P. 1925(b).         He presents two

questions for our review:

        I.      WHETHER THE TRIAL COURT’S FAILURE TO REQUIRE A
                RESPONSE TO THE PETITION/COMPLAINT ADD[ED] TO THE
                ARBITRARY DEEMED DENIAL OF THE PRIVATE COMPLAINT
                AND CONSTITUTE[D] A DENIAL OF DUE PROCESS?

        II.     WHETHER [THE TRIAL COURT] EXCEED[ED] ITS
                AUTHORITY BY ACTING AS PROSECUTOR WHEN IT CITED
                GROUNDS FOR THE DENIAL OF THE PRIVATE COMPLAINT,
                THEN APPROVING THE DENIAL ON SAID GROUNDS?

Appellant’s Brief at 1.

        Appellant argues the trial court erred by failing to require the District

Attorney to respond to his private criminal complaint, and “making the

decision in the first instance.”1 Id. at 2. Appellant focuses on Pa.R.Crim.P.

506, regarding private complaints,2 but disregards 42 Pa.C.S.A. § 6602(e)(2),


____________________________________________


1   The Commonwealth has not filed a brief.

2   The Rule states:

        (A) When the affiant is not a law enforcement officer, the
        complaint shall be submitted to an attorney for the
        Commonwealth, who shall approve or disapprove it without
        unreasonable delay.

        (B) If the attorney for the Commonwealth:

             (1) approves the complaint, the attorney shall indicate this
             decision on the complaint form and transmit it to the issuing
             authority;
(Footnote Continued Next Page)


                                           -3-
J-S34026-22


and the trial court’s authority under Pennsylvania’s Prison Litigation Reform

Act (PLRA), 42 Pa.C.S.A. § 6601, et seq.

       In 2013, Appellant was the appellee in Brown v. Levy, supra, where

the Supreme Court unanimously held that his mandamus action seeking to

compel the Montgomery County Prothonotary to accept his complaint,

“constitute[d] ‘prison conditions litigation’ as that term is defined in § 6601 of

the Pennsylvania Prison Litigation Reform Act, 42 Pa.C.S. § 6601, et seq.

(“PLRA”), thereby subjecting the action to dismissal pursuant to the ‘three

strikes’ rule of 42 Pa.C.S. § 6602(f).”          Brown v. Levy, 73 A.3d at 517.3

____________________________________________


         (2) disapproves the complaint, the attorney shall state the
         reasons on the complaint form and return it to the affiant.
         Thereafter, the affiant may petition the court of common pleas
         for review of the decision.

Pa.R.Crim.P. 506(A)-(B).

3 The Supreme Court determined Appellant had “run afoul of [the] three-
strikes-and-you’re-out policy.” Brown, 73 A.3d at 515 n.1, citing Brown v.
Beard, 492 F.Supp.2d 474, 476 (E.D.Pa.2007). The Court quoted the federal
district court, which relayed:

       [N]umerous other cases [have been] dismissed against
       [Appellant] for being frivolous, brought in bad faith, or failing to
       state a claim. See, e.g., Brown v. Brierton, et al., No. 91–CV–
       471 (M.D.[ ]Fla. Oct. 17, 1991) (Black, J.) (doc. no. 6) (dismissing
       prisoner rights case for abuse of judicial process); Brown v.
       Brierton, No. 92–2030 (11th Cir. Feb. 10, 1992) (denying appeal
       of prisoner civil rights case because appeal was not taken in good
       faith under Rule 24(a) of the Federal Rules of Appellate Procedure
       since the case was dismissed without prejudice for Brown’s abuse
       of the judicial process); Brown v. Barton, et al., No. 93–CV–45
       (M.D. [ ]Fla. Sep[t]. 12, 1994) (Moore II, J.) (denying appeal of
(Footnote Continued Next Page)


                                           -4-
J-S34026-22


Although the Supreme Court addressed subsection (f), its analysis is

applicable to subsection (e), which the trial court relied on in this case. See

Order, 2/9/22, at 2; see also Statement in Lieu of Opinion, 4/8/22, at 1.

       Section 6606(e)(2) states “the court shall dismiss prison conditions

litigation … if the court determines … [t]he prison conditions litigation is

frivolous or malicious.” The Supreme Court explained:

       “Prison conditions litigation” is defined in the PLRA as: “A civil
       proceeding arising in whole or in part under Federal or State law
       with respect to the conditions of confinement or the effects of
       actions by a government party on the life of an individual confined
       in prison. The term includes an appeal.” 42 Pa.C.S. § 6601
       (emphasis added).

Brown v. Levy, 73 A.3d at 517 (italics in original).       The Supreme Court

further concluded it was “reasonable to assume that Congress wished to apply

____________________________________________


       prisoner civil rights case because not taken in good faith); Brown
       v. Federal Laboratories, Inc., No. 89–507 (M.D.[ ]Fla.1989)
       (dismissing claim as frivolous)....

       Id., at 476–77.      Just a small sampling of the complaints
       [Appellant] has filed in Pennsylvania include: Brown v.
       Beard, 11 A.3d 578 (Pa. Cmwlth. 2010) (dismissing prison
       conditions litigation as frivolous speculation); Brown v. Pa.
       Department of Corrections, 913 A.2d 301 (Pa. Cmwlth. 2006)
       (dismissing request to proceed in forma pauperis and petition for
       writ of mandamus under “three strikes” rule as baseless,
       groundless, and frivolous); Brown v. Blaine, 833 A.2d 1166 (Pa.
       Cmwlth. 2003) (complaint dismissed for failure to state claim);
       and Brown v. James, 822 A.2d 128 (Pa. Cmwlth. 2003) (request
       to proceed in forma pauperis on petition for writ of mandamus
       dismissed under “three strikes” rule).

Id.



                                           -5-
J-S34026-22



the PLRA’s deterrent effect to prisoners’ complaints, regardless of the type

of pleading filed by the prisoner to obtain relief.            As the General

Assembly patterned Pennsylvania’s PLRA after the federal PLRA, we conclude

this rationale holds true in Pennsylvania as well.” Id. at 518-19 (emphasis

added).

      Here, the trial court’s order dismissing Appellant’s Petition was issued

from “THE COURT OF COMMON PLEAS OF FAYETTE COUNTY CIVIL DIVISION,”

with the caption: “IN RE Alton D. Brown, Petitioner.” Order, 2/9/22, at 1.

The trial court expressly determined Appellant’s Petition was “frivolous.” Id.;

see also Statement in Lieu of Opinion, 4/8/22, at 3 n.5 (trial court observing

Appellant “signed his private criminal complaint and his Statement of Errors

with the alias: ‘Political Prisoner #DL4686.’ This perhaps sheds some light

on his perspective.”).    We discern no error in the trial court’s dismissal of

Appellant’s Petition.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/26/2022




                                      -6-